DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “the sterile temporary outer garment is configured to be worn over the sterile primary garments of the user without wrapping around the user” in claim 1; “the sterile temporary outer garment is configured to be worn over sterile primary garments of the user to cover only a front portion of the user without wrapping around the user” in claim 13, “the sterile temporary outer garment is configured to be worn over sterile primary garments of the user to cover the entire face and a front section of the user without wrapping around the user” in claim 21; “the face covering is configured to be flipped-up to protect an entire face of the user” in claims 12, 20, 21  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter, i.e. “the sterile temporary outer garment is configured to be worn over the sterile primary garment of the user without wrapping around the user” in claim 1;  “the sterile temporary outer garment is configured to be worn over sterile primary garments of the user to cover only a front portion of the user without wrapping around the user” in claim 13, “the sterile temporary outer garment is configured to be worn over sterile primary garments of the user to cover the entire face and a front section of the user without wrapping around the user” in claim 21.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 13, 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “wherein the sterile temporary outer garment is configured to be worn over the sterile primary garments of the user without wrapping around the user”; claim 13 recites “the sterile temporary outer garment is configured to be worn over sterile primary garments of the user to cover only a front portion of the user without wrapping around the user”; and claim 21 recites “the sterile temporary outer garment is configured to be worn over sterile primary garments of the user to cover the entire face and a front section of the user without wrapping around the user”, which does not have the support in the specification and/or drawings. The specification only describes “The temporary outer garment is configured to be worn over primary garments of the user to cover only a front portion of the user without wrapping around sides and back of the user” in para [0006], and the drawings show the temporary outer garment is configured to wrap around the arms and front portion of the user.
Claims 3-10, 12, 14-20 are rejected as failing to comply with the written description requirement as claims 3-10, 12 are dependent on claim 1 and claims 14-20 are dependent on claim 13.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 13, 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the sterile temporary outer garment is configured to be worn over the sterile primary garments of the user without wrapping around the user”; claim 13 recites “the sterile temporary outer garment is configured to be worn over sterile primary garments of the user to cover only a front portion of the user without wrapping around the user”; and claim 21 recites “the sterile temporary outer garment is configured to be worn over sterile primary garments of the user to cover the entire face and a front section of the user without wrapping around the user”, while the drawings show the temporary outer garment is configured to wrap around the arms and front portion of the user. It is unclear the temporary outer garment is configured to wrap around or not to wrap around the user?
Claims 12, 20 and 21 recite “the face covering is configured to be flipped up to protect an entire face of the user”, while the drawings do not show any face covering is configured to be flipped up to protect an entire face of the user. It is unclear the face covering of the invention is configured to protect a portion of the face or totally protect an entire face of the user?
Claim 13 recites “the third portion is separate from the uniform segment”, it is unclear the third portion is connected or not connected to the uniform segment as the drawings show the third portion forms with the first portion and the second portion in one piece. 
Claims 3-10, 14-19 are rejected as being indefinite as claims 3-10 are dependent on claim 1 and claims 14-19 are dependent on claim 13.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,3-4, 7-10, 13-16,18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonutti (US 20030060831)(hereinafter Bonutti).
Regarding claim 1, Bonutti teaches a sterile temporary outer garment (fig 3 shows the sterile gown) comprising: a first portion (264, 266) configured to cover hands of the user; a second portion (254,256) configured to cover arms of the user; a third portion (258) configured to cover a front side of the user; wherein the first portion, the second portion and the third portion are attached together to form the sterile temporary outer garment (para [0057], the arms 254,256, torso 258 are parts of the gown and gloves 264,266 could be integral to the drape) ; wherein the sterile temporary outer garment is configured to worn over sterile primary garments (104) of the user to only cover hands, arms, and front portion of the user (fig 3); and wherein the sterile temporary outer garment is configured to be worn over the sterile primary garments of the user without wrapping around the user (fig 3, para [0057]), thereby allowing the user to remove the sterile temporary outer garment without assistance. 
Regarding claim 3, Bonutti teaches the sterile temporary outer garment comprises a polymeric material (para [0093], the draping system can be clear plastic drape, and para [0057], the gown is part of the drape 102).
Regarding claim 4, Bonutti teaches the sterile temporary outer garment comprises a plastic (para [0093], the draping system can be clear plastic drape).
Regarding claim 7, Bonutti teaches the sterile temporary outer garment is configured to protect sterility of the sterile primary garments of the user (abstract).
Regarding claim 8, Bonutti teaches the sterile primary garments comprises at least one of surgical gowns and surgical gloves (para [0051], the drape 102 connected with a gown 104 on a surgeon 106).
Regarding claim 9, Bonutti teaches the sterile temporary outer garment is worn over the sterile primary garments of the user without wrapping around sides and back of the user, thereby allowing the user to remove the sterile temporary outer garment without contaminating the sterile primary garment (fig 3, para [0057], the abbreviated surgeon's gown has arms and front torso covering portion as a portion of the drape 102. The surgeon simply puts his or her arms through the abbreviated gown. The gown may be optionally further fastened thereafter using the aforementioned clamps and then gloves applied).
Regarding claim 10, Bonutti teaches the sterile temporary outer garment is attached to the sterile primary garment via adhesive, VELCRO, snap, plastic snap, clip (para [0096]).
 Regarding claim 13, Bonutti teaches a sterile temporary outer garment (fig 3 shows the sterile gown) comprising: a first portion (264, 266) configured to cover hands of a user; a second portion (254,256) configured to cover arms of the user; a third portion (258) configured to cover a front side of the user; wherein the first portion and the second portion form a uniform segment attached to the third portion (para [0057], the arms 254,256, torso 258 are parts of the gown and gloves 264,266 could be integral to the drape), wherein the third portion is separate from the uniform segment (fig 3, the third portion is space from the first and second portion); and wherein the sterile temporary outer garment is configured to be worn over sterile primary garments (104) of the user to cover only a front portion of the user without wrapping around the user (fig 3, para [0057]).
Regarding claim 14, Bonutti teaches the sterile temporary outer garment comprises a sterile outer gown (fig 3, para [0057], the sterile temporary outer garment is in form of an abbreviated surgeon's gown which has arms and front torso covering portion as a portion of the drape 102).
Regarding claim 15, Bonutti teaches the sterile temporary outer garment comprises a polymeric material (para [0093], the draping system can be clear plastic drape, and para [0057], the gown is part of the drape 102).
Regarding claim 16, Bonutti teaches the sterile temporary outer garment comprises a plastic (para [0093], the draping system can be clear plastic drape).
Regarding claim 18, Bonutti teaches the sterile temporary outer garment is attached to the sterile primary garment via adhesive, VELCRO, snap, plastic snap, clip (para [0096]).
Regarding claim 19, Bonutti teaches the sterile temporary outer garment that is worn over the sterile primary garments of the user without wrapping around sides and back of the user allows the user to remove the sterile temporary outer garment without additional assistance (fig 3, para [0057], the abbreviated surgeon's gown has arms and front torso covering portion as a portion of the drape 102. The surgeon simply puts his or her arms through the abbreviated gown. The gown may be optionally further fastened thereafter using the aforementioned clamps and then gloves applied).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bonutti (US 20030060831).
Regarding claim 12, Bonutti teaches in fig 3, a helmet and a mask attached to the third portion (fig 3) and can be integrated into the drape system (para [0057]). Bonutti does not clearly show the face covering is configured to be flipped up to protect an entire face of the user in fig 3. However, in fig 12, Bonutti teaches a helmet 460 attached to the third portion and configured to be flipped up to protect an entire face of the user (fig 12). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the gown in fig 3 with the helmet in fig 12 for the benefit of providing a continuous sterile field between the practitioner and the patient (para [0072]).
	Regarding claim 20, Bonutti teaches in fig 3, a helmet and a mask attached to the third portion (fig 3) and can be integrated into the drape system (para [0057]). Bonutti does not clearly show the face covering is configured to be flipped up to protect an entire face of the user in fig 3. However, in fig 12, Bonutti teaches a helmet 460 attached to the third portion and configured to be flipped up to protect an entire face of the user (fig 12). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the gown in fig 3 with the helmet in fig 12 for the benefit of providing a continuous sterile field between the practitioner and the patient (para [0072]).
	Regarding claim 21, Bonutti teaches a sterile temporary outer garment (fig 3 shows the sterile gown) comprising: a first portion (264, 266) configured to cover hands of a user; a second portion (254,256) configured to cover arms of the user; a third portion (258) configured to cover a front side of the user; wherein the first portion, the second portion and the third portion are attached together to form the sterile temporary outer garment (para [0057], the arms 254,256, torso 258 are parts of the gown and gloves 264,266 could be integral to the drape); and wherein the sterile temporary outer garment is configured to be worn over sterile primary garments (104) of the user to cover a front portion of the user without wrapping around the user (fig 3, para [0057]).
	Bonutti teaches in fig 3, a helmet and a mask attached to the third portion (fig 3) and can be integrated into the drape system (para [0057]). Bonutti does not clearly show the face covering is configured to be flipped up to protect an entire face of the user in fig 3. However, in fig 12, Bonutti teaches a helmet 460 attached to the third portion and configured to be flipped up to protect an entire face of the user (fig 12). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the gown in fig 3 with the helmet in fig 12 for the benefit of providing a continuous sterile field between the practitioner and the patient (para [0072]).
Claims 5-6, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bonutti (US 20030060831) in view of Rothrum(US 5673433)(hereinafter Rothrum).
Regarding claim 5, Bonutti does not clearly the sterile temporary outer garment comprises at least one of polyester, nylon, acrylic, polyamide, polyethylene terephthalate, high-density polyethylene, polyvinyl chloride, low-density polyethylene, polypropylene, polystyrene, polycarbonate, bioplastics, and synthetic fibers. However, in the same field of endeavor, Rothrum teaches the surgical gown comprising polymeric barrier film, which includes polyurethane and elastomeric polyester films (column 6, lines 40-47). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the sterile temporary outer garment of Bonutti comprising polyurethane and elastomeric polyester films as taught by Rothrum for the benefit of providing fluid resistance to the garment while still allowing the garment to breathe (Rothrum, abstract).
Regarding claim 6, Bonutti does not clearly teach the sterile temporary outer garment comprises a combination of at least one of plastics, polymeric materials, cotton, wool, leather, linen, and silk. However, Rothrum teaches the surgical gown comprising cotton or cotton/polyester blend fabric (column 9, lines 17-20). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the sterile temporary outer garment of Bonutti comprising cotton/polyester blend fabric as taught by Rothrum for the benefit of making conventional reusable fabric. 
Regarding claim 17, Bonutti does not clearly the sterile temporary outer garment comprises at least one of polyester, nylon, acrylic, polyamide, polyethylene terephthalate, high-density polyethylene, polyvinyl chloride, low-density polyethylene, polypropylene, polystyrene, polycarbonate, bioplastics, and synthetic fibers. However, in the same field of endeavor, Rothrum teaches the surgical gown comprising polymeric barrier film, which includes polyurethane and elastomeric polyester films (column 6, lines 40-47). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the sterile temporary outer garment of Bonutti comprising polyurethane and elastomeric polyester films as taught by Rothrum for the benefit of providing fluid resistance to the garment while still allowing the garment to breathe (Rothrum, abstract).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370. The examiner can normally be reached Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/U.T.N./Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732